Citation Nr: 0618797	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active military duty from November 1944 
to December 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

This matter was previously before the Board in April 2004 and 
December 2005 and was remanded on those occasions for further 
development.  It is now before the Board for further 
appellate action.


FINDING OF FACT

The veteran's service medical records do not show evidence of 
a hearing loss disability for VA purposes.  There is no 
evidence of a compensable sensorineural hearing loss within 
one year after discharge from service, and the preponderance 
of the evidence is against a finding that the veteran's 
hearing loss disability is related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2004.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains VA examination 
reports and VA outpatient records.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
service connection for bilateral hearing loss, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The veteran is seeking service connection for bilateral 
hearing loss, which he claims began during his period of 
active duty.  For service connection to be established, there 
must be a current disability and evidence that such 
disability resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The service medical records include a February 1965 annual 
examination report with the following audiometric results:  
30 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 
decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 20 
decibels at 4000 Hertz (in the right ear) and 35 decibels at 
500 Hertz, 25 decibels at 1000 Hertz, 20 decibels at 2000 
Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 
Hertz (in the left ear).

The retirement examination, which was conducted in August 
1965, demonstrated the following audiometric results:  30 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels 
at 2000 Hertz, 30 decibels at 3000 Hertz, and 10 decibels at 
4000 Hertz (in the right ear) and 30 decibels at 500 Hertz, 
20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 15 
decibels at 3000 Hertz, and 20 decibels at 4000 Hertz (in the 
left ear). (The Board notes that service department 
audiometric examinations prior to November 1, 1967, are 
assumed to be American Standards Association (ASA) units and 
have been converted to International Standards Organization 
(ISO) units for proper comparison.)

Early post-service examinations do not reflect findings of 
hearing loss.  Specifically, VA examinations conducted in 
March 1967, February 1972, and June 1976 demonstrated no 
hearing loss.  Outpatient records dated in 1999 show 
complaints of hearing loss.

The veteran underwent a VA audio examination in January 2005.  
He reported hearing loss during the last five years, with 
difficulty following group conversations.  He claimed nine 
years of heavy artillery noise exposure during service, and 
no occupational or recreational noise exposure since service.  
On audiometric testing, pure tone thresholds, in decibels, 
were as follows for the right ear:  500 hertz, 20; 1000 
hertz, 20; 2000 hertz, 20; 3000 hertz, 45; 4000 hertz, 65.  
Left ear readings were: 500 hertz, 15; 1000 hertz, 15, 2000 
hertz, 20; 3000 hertz, 40; 4000 hertz, 60.  The examiner 
noted hearing within normal limits from 500 hertz to 2000 
hertz bilaterally, with moderate to moderately severe 
sensorineural hearing loss from 3000 hertz to 4000 hertz in 
the right ear, and mild to moderately severe sensorineural 
hearing loss from 3000 hertz to 4000 hertz in the left ear.  
There was reduced speech recognition ability and normal 
middle ear function bilaterally.  

The January 2005 VA examiner reviewed the claims folder and 
provided an addendum report dated in February 2006.  The 
examiner noted that since normal hearing was recorded on the 
separation examination in August 1965, it was not likely that 
the veteran's present hearing deficit was related to his 
active military service; it was more likely that his hearing 
impairment was etiologically related to the normal aging 
process.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United  
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which  
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Evidence from the January 2005 VA audiogram reflects that the 
veteran currently has bilateral hearing loss for VA purposes, 
thereby satisfying the first element of his service 
connection claim.  

The service medical records did not demonstrate the presence 
of hearing loss by VA standards, nor did they contain a 
diagnosis of hearing loss in either ear.  There is no 
evidence of sensorineural hearing loss within one year of the 
veteran's discharge from service.  The first post- service 
evidence of bilateral hearing loss for VA purposes is dated 
in 2005, nearly four decades following the veteran's 
discharge from service.  At that time, the veteran reported a 
five year history of hearing loss.

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current hearing loss 
is related to active service.  The only etiology opinion in 
the record addressing this point is that provided in the 
February 2006 VA addendum report, and it supports a 
conclusion that the veteran's current hearing loss disability 
is most likely related to the aging process and not to his 
period of active duty from the 1940s to the 1960s.

The Board acknowledges the veteran's own statements to the 
effect that his hearing loss is related to noise exposure in 
service, however, the evidence of record does not indicate 
that he possesses medical expertise, and he is not competent 
to render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Thus, while there is a current diagnosis of hearing loss, the 
preponderance of the evidence is against a finding that such 
disability is related to service.  Accordingly, the claim 
must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


